DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nix (WO 2021087221).
Regarding claim 1, Nix teaches
A basic input/output system (BIOS) update method, the method comprising: 
selecting CPU firmware, corresponding to an installed CPU, from a plurality of CPU platform firmware stored on a first memory (Fig. 1a (Image delivery server – 103)); and (Figs. 1, pg. 21 lines 25-35, “the use of a utility 106b could be omitted, and a first firmware update image 106 could support the Intel family of processors with a single utility 106b for Intel processors, a second firmware update image 106b for ARM based processors, etc. An IDS 103 or image maker 109 could select the first or second firmware update image 106 using the primary platform identity PP-ID 101i, where a database or table accessible to IDS 109 or image maker 109 could select or determine the first or second firmware image 106 (or a plurality of different firmware images 106 for a plurality of different processors) using the PP-ID 101i. Or, other embodiments different identification data for SOC 109 could be send in TRE credentials 151 such as the CPUID, family of processor 109c, etc. in order IDS 103 to select a boot update firmware image 106 that supports the SOC 109. In other words, a system 100 could include a plurality of boot update firmware images 106 and the boot update firmware image 106 for SOC 109 could be selected from identification data for SOC received by IDS 103 or image maker 190 from device 102.”)
loading the CPU firmware into a shared portion of a second memory coupled to a BIOS chipset, wherein the shared portion of the second memory (Fig. 1b (102s or 109s)) is configured to store the CPU firmware as secondary CPU firmware. (pg. 20, line 4-5, “downloading an updated boot firmware 160* that supports the processor 109c configuration 109cc.” and pg. 10, lines 28-29 “the first boot firmware 160* can comprise a initial firmware or boot loader that processor 190c loads and operates with in order to subsequently load a second boot firmware 161 *”)
Regarding claim 2, Nix teaches further comprising updating secondary boot block firmware in the second memory to programmatically link the secondary boot block firmware to the secondary CPU firmware. (Fig. 1b, 161*- (Updated second boot firmware))

As to claims 9 and 17, Nix teaches these claims according to the reasoning provided in claim 1.
As to claims 10 and 18, Nix teaches these claims according to the reasoning provided in claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nix in view of Jeansonne et al. (US 9880908).
Regarding claim 3, Nix teaches updating firmware for booting/cpu and that errors or failures can occur. Jeansonne teaches ways to correct the error/failure by teaching further comprising: 
detecting a failure in primary CPU firmware stored on a primary portion of the second memory; (Figs. 2 and 4 (408), col. 8, lines 44-46, “the boot block 130 in the secondary non-volatile memory 116 is not verified.” And col. 6, lines 7-10 “different implementations can first attempt to use the EC firmware 108 in the primary non-volatile memory 104 before attempting to use the EC firmware 130 in the secondary non-volatile memory 116.”)
 booting the computer system from the secondary CPU firmware; and (col. 6, lines 11- 18, “once the EC firmware is verified and loaded for execution on the embedded controller 102, … Restarted execution of the system firmware can occur due to a cold reset of the computing system 100”)
-26-AMD Reference No.: AMD 200432-US-NPoverwriting the primary CPU firmware on the primary portion of the second memory with the secondary CPU firmware. (Fig. 4 (414) , col. 9 lines 5-7 “the valid boot block 132 in the secondary non-volatile memory 116 is copied (at 414) to replace the invalid boot block 110 in the primary non-volatile memory 104”)
Nix and Jeansonne are analogous art. Jeansonne is cited to teach a similar concept of updating firmware.  Based on Jeansonne, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Nix to overwrite the primary firmware with the secondary copy of the firmware when there is an error.  Furthermore, being able to overwrite the primary firmware with the secondary copy of the firmware when there is an error improves on Nix by being able to correct the error in firmware during an update. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because correct an error when updating firmware.
As to claim 11, Nix and Jeansonne teach this claim according to the reasoning provided in claim 3.

Claim(s) 4, 12 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nix in view of Futral et al. (US 9880908).
Regarding claim 4, Nix teaches copying firmware but does not specifically teach updating a backup copy of the firmware. Futral teaches wherein the loading of the CPU firmware into the shared portion of the second memory further comprises copying primary CPU firmware corresponding to the installed CPU from a primary portion of the second memory into the shared portion of the second memory, wherein the first memory is the primary portion of the second memory. (Fig. 1, Claim 25, “ in response to a determination that the new BIOS image is authentic, copying the new BIOS image from the primary BIOS region to the rollback BIOS region.”)
Nix and Futral are analogous art. Futral is cited to teach a similar concept of updating firmware.  Based on Futral, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Nix to update a backup copy of the firmware during an update procedure and after verification.  Furthermore, being able to update the backup firmware improves on Nix by being able to recover the system when an error occurs in the primary firmware. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to be able to recover the system with the newest version of the firmware.

As to claims 12 and 20, Nix and Futral teach this claim according to the reasoning provided in claim 4.

Claim(s) 5-6, 8, 13-14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nix in view of Yang et al. (US 20030126511).
Regarding claim 5, Nix teaches updating firmware but does not specifically teach updating the primary and secondary partitions. Yang teaches wherein the loading of the CPU firmware into the shared portion of the second memory further comprises: 
copying the CPU firmware corresponding to the installed CPU from the first memory into the shared portion of the second memory (Fig. 3 (362)), wherein the first memory is an external memory (Fig. 3 (40 - storage device)) device communicatively coupled to the BIOS chipset; and ([0023], “The controller 39 includes an application program 392, which is used to duplicate the BIOS image file stored in the storage device 40 to a designated area 362 in the second storage unit 36. The designated area 362”)
overwriting primary CPU firmware stored on a primary portion of the second memory with the CPU firmware from the external memory device. ([0028], “when the flag 382 is in the second status, it indicates that the application program 392 has executed the duplication action, and thus the BIOS image file in the program area 346 should be updated to the BIOS image file stored in the storage device 40. After the BIOS image file in the program area 346 is updated, the flag 382 is restored to the first status.”)
Nix and Yang are analogous art. Yang is cited to teach a similar concept of updating/loading/copying firmware.  Nix teaches updating firmware but does not specifically teach updating the primary and secondary partitions. Based on Yang, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Nix to update both a primary and a backup copy of the firmware during an update procedure and after verification.  Furthermore, being able to update the backup firmware improves on Nix by being able to recover the system when an error occurs in the primary firmware. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to be able to recover the system.
Regarding claim 6, Nix does not teach but Yang teaches further comprising copying at least one of other updated CPU family firmware, updated primary boot block firmware, and driver execution environment firmware from the first memory into the primary portion of the second memory. ([0028], “when the flag 382 is in the second status, it indicates that the application program 392 has executed the duplication action, and thus the BIOS image file in the program area 346 should be updated to the BIOS image file stored in the storage device 40. After the BIOS image file in the program area 346 is updated, the flag 382 is restored to the first status.”)
Nix and Yang are analogous art. Yang is cited to teach a similar concept of updating/loading/copying firmware.  Nix teaches updating firmware but does not specifically teach what firmware updates. Based on Yang, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Nix to update additional firmware during an update procedure.  Furthermore, being able to update the additional firmware improves on Nix by being able to perform updates efficiently. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to update firmware efficiently.
Regarding claim 8, Nix teaches there could be errors when updating the firmware but does not specifically teach while Yang teaches further comprising: detecting a failure during the copying of the primary CPU firmware stored on a primary portion of the second memory; booting the computer system from the secondary CPU firmware prior to the copying of the primary CPU firmware; and copying of the CPU firmware to overwrite the primary CPU firmware. ([0029], “a backup BIOS image file is stored in the internal second storage unit 36 of the computer system 30. Therefore, when the update of the BIOS image file fails, for example when data damage is caused due to a power failure during the update process, the computer system 30 can still execute the backup BIOS image file stored in the second storage unit 36. Accordingly, when the check program 3442 finds that the BIOS image file in the program area 346 is damaged, the BIOS image file in the program area 346 can be automatically restored by using the BIOS image file in the second storage unit 36, and the computer system can be successfully booted.”)	 
Nix and Yang are analogous art. Yang is cited to teach a similar concept of updating/loading/copying firmware.  Nix teaches there could be errors when updating the firmware but does not teach details of how to address the errors. Yang teaches when an error occurs in the updating the backup BIOS firmware can restore the primary BIOS firmware. Based on Yang, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Nix to boot with the backup BIOS and restore the primary firmware.  Furthermore, being able to boot from the backup BIOS and restore the primary firmware prevents the system from bricking. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to be able to recover the system.
As to claims 12 and 20, Nix and Futral teach this claim according to the reasoning provided in claim 4.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nix and Yang as applied to claims 5 and 13 above, and further in view of Jeansonne.
Regarding claim 7, Nix teaches updating firmware for booting/cpu and that errors or failures can occur. Nix does not teach but Jeansonne teaches further comprising: detecting a failure during the copying of the CPU firmware to the shared portion of the second memory; booting the computer system from the primary CPU firmware prior to the copying of the primary CPU firmware; and copying of the CPU firmware to the shared portion of the second memory. (Figs. 2 and 4, col. 9, line 37-48, “that is an indication that the boot block 110 in the primary non-volatile memory 110 is valid, but the boot block 132 in the secondary non-volatile memory 116 is invalid. … in which case the EC firmware copies (at 430) the boot block 110 in the primary non-volatile memory 104 to the secondary non-volatile memory 116 to replace the boot block 132.” col. 5, lines 59-66, “the embedded controller 102 can first attempt to use the EC firmware 130 in the secondary non-volatile memory 116 during a restart of the computing system 100. If the embedded controller 102 is unable to successfully use the EC firmware 130, then the embedded controller 102 can use the EC firmware 108 in the primary non-volatile memory 104 in an attempt to start the computing system 100” )
Nix and Jeansonne are analogous art. Jeansonne is cited to teach a similar concept of updating firmware.  Based on Jeansonne, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Nix to boot from the primary firmware when there is an error updating the secondary/backup firmware.  Furthermore, being able to overwrite the secondary firmware with the primary copy of the firmware when there is an error improves on Nix by being able to correct the error in firmware during an update. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because correct an error when updating firmware.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        September 3, 2022
/JI H BAE/Primary Examiner, Art Unit 2187